UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1625



RODNEY MICHAEL BAILEY,

                                              Plaintiff - Appellant,

          versus


MID ATLANTIC ISOTOPES/GEODAX,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-3795-JFM)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Michael Bailey, Appellant Pro Se.           Patrick Milton
Pilachowski, SHAWE & ROSENTHAL, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Michael Bailey appeals the district court’s order

granting summary judgment in favor of Mid Atlantic Isotopes/GEODAX

and dismissing Bailey’s employment discrimination action.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Bailey v. Mid Atlantic Isotopes/GEODAX, No. CA-01-

3795-JFM (D. Md. filed May 1, 2002; entered May 2, 2002).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2